DETAILED ACTION
This office action is in response to the election of claims filed on 7/25/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgement
Applicant’s election without traverse of Group 1: Claims 1-17 in the reply filed on 7/25/2022 is acknowledged. Accordingly, pending in this application are claims 1-20. Claims 18-20 have been withdrawn as Non-Elected clams.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2021/0098421) in view of Hsu (US 2019/0006315).
With respect to Claim 1, Wu shows (Fig. 3) most aspects of the current invention including a semiconductor package, comprising: 
a first redistribution substrate (110); 
a first die (130) above the first redistribution substrate; 
a second redistribution substrate (150) on the first die; 
a first bump (134) formed on the first die, and connecting the first die to the second redistribution substrate; 
a first molding portion (140) enclosing the first die and surrounding the first bump; 
an outer terminal (300) on a bottom surface of the first redistribution substrate, wherein the second redistribution substrate comprises an insulating pattern (154) and a conductive pattern (152) in the insulating pattern to be in contact with the first bump,
However, Wu does not teach wherein, at an interface of the second redistribution substrate and the first bump, the conductive pattern of the second redistribution substrate and the first bump are formed of the same material to form a single body or structure.  
On the other hand, Hsu (Fig. 14-15) shows a semiconductor package, comprising a first die (131) above a first redistribution structure (119/230), a first bump (134) formed on the first die, and connecting the first die to a second redistribution substrate (170), wherein, at an interface of the second redistribution substrate and the first bump, the conductive pattern (174) of the second redistribution substrate and the first bump are formed of the same material to form a single body or structure (par 39 and 56). Kim teaches doing so to create an electrical path from the second redistribution structure to the integrated circuit component through the first bump (par 54).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein, at an interface of the second redistribution substrate and the first bump, the conductive pattern of the second redistribution substrate and the first bump are formed of the same material to form a single body or structure in the device of Wu to create an electrical path from the second redistribution structure to the integrated circuit component through the first bump.
With respect to Claim 2, Wu shows (Fig. 3) wherein a top surface of the first molding portion and a top surface of the first bump are coplanar with each other.
With respect to Claim 3, Hsu (Fig. 14-15) shows wherein the first die (131) comprises: a base layer; a circuit layer (132) on a top surface of the base layer; a passivation layer (118) on a bottom surface of the base layer; and a via (136) penetrating the base layer and the passivation layer, the via being coupled to the circuit layer, wherein the first bump is provided on and coupled to the circuit layer.
With respect to Claim 4, Hsu (Fig. 14-15) shows wherein the passivation layer of the first die is in contact with the first redistribution substrate, and wherein the via is coupled to the first redistribution substrate.
With respect to Claim 5, Hsu (Fig. 14-15) shows wherein a bottom surface of the passivation layer, a bottom surface of the via, and a bottom surface of a first molding portion (160) are substantially coplanar with each other.
With respect to Claim 6, Hsu (Fig. 14-15) shows wherein an active surface of the first die is spaced apart from the second redistribution substrate by the first bump.
With respect to Claim 7, Wu shows (Fig. 3) wherein the conductive pattern of the second redistribution substrate comprises a wiring pattern and a via pattern forming a single body or structure having a character "T" shape or an inverted character "T" shape, and wherein the wiring pattern and the via pattern correspond to a horizontal stroke and a vertical stroke of the character "T" shape, respectively.
With respect to Claim 8, Wu shows (Fig. 3) further comprising a penetration electrode (120) penetrating the first molding portion in a region around the first die to connects the first redistribution substrate to the second redistribution substrate.
With respect to Claim 12, Hsu (Fig. 14-15) further comprising wherein a thickness of the first bump ranges from 0.1 mm to 10 mm (par 39).
Regarding claim 12, Differences in the thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thicknesses are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the thicknesses and similar thicknesses are known in the art (see e.g. Hsu), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Wu.
The specification contains no disclosure of either the critical nature of the claimed thicknesses or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
Claims 9-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2021/0098421) in view of Hsu (US 2019/0006315) and in further view of Chen (US 10,854,565).
With respect to Claim 9, Wu shows (Fig. 3) most aspects of the current invention further comprising: a second die between the first redistribution substrate and the first die; a second bump on the second die to connect the first die to the second die; and a second molding portion enclosing the second die and surrounding the second bump.
On the other hand, Chen (Fig. 1j) shows a semiconductor package, comprising a first die (131) above a first redistribution structure (230), a first molding portion (140) enclosing the first die and further comprising: a second die (172) between the first redistribution substrate and the first die; a second bump (178) on the second die to connect the first die to the second die; and a second molding portion (180) enclosing the second die and surrounding the second bump. Chen teaches doing so to allow chip stacking and to prevent the chips from being affected by the thermal processes for forming the dielectric layer of the redistribution structure, maintaining the performance of the chips (column 8 lines 6-12).
It would have been obvious at the time the invention to one having ordinary skill in the art to have a second die between the first redistribution substrate and the first die; a second bump on the second die to connect the first die to the second die; and a second molding portion enclosing the second die and surrounding the second bump in the device of Wu to allow chip stacking and to prevent the chips from being affected by the thermal processes for forming the dielectric layer of the redistribution structure, maintaining the performance of the chips.
With respect to Claim 10, Chen (Fig. 1j) shows wherein a top surface of the second molding portion and a top surface of the second bump are coplanar with each other.
With respect to Claim 11, Hsu (Fig. 14-15) shows wherein the first die (131) comprises: a base layer; a circuit layer (132) on a top surface of the base layer; a passivation layer (118) on a bottom surface of the base layer; and a via (136) penetrating the base layer and the passivation layer, the via being coupled to the circuit layer, wherein the first bump is provided on and coupled to the circuit layer. Although Chen (Fig. 1j) is silent in regards to the second die comprising these figures. However, it would have been obvious at the time the invention to one having ordinary skill in the art to modify the chips of Chen using the chip structure of Hsu since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416. MPEP 2144.07




With respect to Claim 13, Wu shows (Fig. 3) most aspects of the current invention including a semiconductor package, comprising: 
a first redistribution substrate (110); 
a first device layer (130) on the first redistribution substrate; 
a second redistribution substrate (150) on the first device layer; 
outer terminals (300) on a bottom surface of the first redistribution substrate,
wherein the second redistribution substrate comprises an insulating pattern (154) and a conductive pattern (152) in the insulating pattern
wherein the conductive pattern comprises a head portion, which is exposed near a bottom surface of the insulating pattern and is coupled to the bump of the second device layer, and a tail portion which has a width smaller than the head portion
However, Wu does not teach wherein a second device layer on the first device layer, a second redistribution substrate on the second device layer, wherein each of the first device layer and the second device layer comprises: a die comprising a circuit layer facing the second redistribution substrate; a via penetrating the die and coupled to the circuit layer; a bump formed on the die and coupled to the circuit layer; and a molding portion surrounding the die and the bump, wherein a top surface of the molding portion and a top surface of the bump are coplanar with each other.
On the other hand, Hsu (Fig. 14-15) shows a semiconductor package, comprising a first device layer (130) above a first redistribution structure (119/230), wherein the first device layer comprises: a die (131) comprising a circuit layer (132) facing a second redistribution substrate (170), a via (136) penetrating the die and coupled to the circuit layer, a bump (134) formed on the die and coupled to the circuit layer; and a molding portion (160) surrounding the die and the bump, wherein a top surface of the molding portion and a top surface of the bump are coplanar with each other (par 33). Kim teaches doing so to create an electrical path from the second redistribution structure to the integrated circuit component through the first bump (par 54).
It would have been obvious at the time the invention to one having ordinary skill in the art to have the device layer comprises: a die comprising a circuit layer facing the second redistribution substrate; a via penetrating the die and coupled to the circuit layer; a bump formed on the die and coupled to the circuit layer; and a molding portion surrounding the die and the bump, wherein a top surface of the molding portion and a top surface of the bump are coplanar with each other in the device of Wu to create an electrical path from the second redistribution structure to the integrated circuit component through the first bump.
However, Tsu does not teach wherein a second device layer on the first device layer and the second device layer comprises: a die comprising a circuit layer facing the second redistribution substrate; a via penetrating the die and coupled to the circuit layer; a bump formed on the die and coupled to the circuit layer; and a molding portion surrounding the die and the bump, wherein a top surface of the molding portion and a top surface of the bump are coplanar with each other.

On the other hand, Chen (Fig. 1j) shows a semiconductor package, comprising a first device layer (131) above a first redistribution structure (230), a first molding portion (140) enclosing the first die and further comprising: a second device layer (172) between the first redistribution substrate and the first die; a second bump (178) on the second die to connect the first die to the second die; and a second molding portion (180) enclosing the second die and surrounding the second bump. Chen teaches doing so to allow chip stacking and to prevent the chips from being affected by the thermal processes for forming the dielectric layer of the redistribution structure, maintaining the performance of the chips (column 8 lines 6-12).
Hsu (Fig. 14-15) shows wherein the device layer comprises: a die (131) comprising a circuit layer (132) facing a second redistribution substrate (170), a via (136) penetrating the die and coupled to the circuit layer, a bump (134) formed on the die and coupled to the circuit layer; and a molding portion (160) surrounding the die and the bump, wherein a top surface of the molding portion and a top surface of the bump are coplanar with each other. Although Chen (Fig. 1j) is silent in regards to the second die comprising these figures. However, it would have been obvious at the time the invention to one having ordinary skill in the art to modify the chips of Chen using the chip structure of Hsu since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416. MPEP 2144.07
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein a second device layer on the first device layer and the second device layer comprises: a die comprising a circuit layer facing the second redistribution substrate; a via penetrating the die and coupled to the circuit layer; a bump formed on the die and coupled to the circuit layer; and a molding portion surrounding the die and the bump, wherein a top surface of the molding portion and a top surface of the bump are coplanar with each other in the device of Wu to allow chip stacking and to prevent the chips from being affected by the thermal processes for forming the dielectric layer of the redistribution structure, maintaining the performance of the chips.
With respect to Claim 14, Hsu (Fig. 14-15) shows wherein, at an interface of the second redistribution substrate (170) and the device layer, a head portion of the conductive pattern (174) of the second redistribution substrate and the bump of the device layer are formed of the same material to form a single body or structure (par 39 and 56). 
It would have been obvious at the time the invention to one having ordinary skill in the art to modify the chips of Chen using the chip structure of Hsu since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416. MPEP 2144.07
With respect to Claim 15, Hsu (Fig. 14-15) shows further comprising a penetration electrode (120) penetrating molding portions of the device layer, in a region around the die to connect the first redistribution substrate and the second redistribution substrate to each other, wherein a top surface of the penetration electrode, a top surface of the molding portion of the device layer, and a top surface of the bump of the device layer are substantially coplanar with each other, and wherein a bottom surface of the penetration electrode, a bottom surface of the molding portion of the device layer, and a bottom surface of the die of the device layer are substantially coplanar with each other. 
It would have been obvious at the time the invention to one having ordinary skill in the art to modify the chips of Chen using the chip structure of Hsu since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416. MPEP 2144.07

With respect to Claim 16, Chen (Fig. 1j) shows wherein an interface between the molding portion of the first device layer and the molding portion of the second device layer is located on the same plane as an interface between the bump of the first device layer and the die of the second device layer.
With respect to Claim 17, Chen (Fig. 1j) shows wherein, at an interface of the first device layer and the second device layer, the bump of the first device layer and the via of the second device layer are formed of the same material to form a single body or structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                   /Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814